Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee xX
STEVEN NACHSHEN,
Plaintiff Docket: 1:18-ev-10994
annus (KPF)(SN)
-against-
CONFIDENTIALITY
BPP ST OWNER LLC AND CITIBANK, N.A., STIPULATION AND
Defendant PROPOSED
et cae ox PROTECTIVE ORDER

IT IS HEREBY STIPULATED AND AGREED by and among counsel for the respective

parties in this action as follows:

Steven Nachshen (“Plaintiff”), BPP ST Owner LLC (“BPP”) and Citibank, N.A. (“Citibank”
and collectively with Plaintiff and BPP, the “Parties”) having agreed to the following terms of
confidentiality, and the Court having found that good cause exists for issuance of an appropriately-

tailored confidentiality order governing the pre-trial phase of this litigation, it is therefore hereby

ORDERED that any person subject to this Confidentiality Stipulation and Proposed
Protective Order (“Order”), including without limitation the Parties to this action, their attorneys,
representatives, agents, experts and consultants, all third parties providing discovery in this action,
and all other interested persons with actual or constructive notice of this Order shall adhere to the

following terms:

I. Any person subject to this Order who receives from any other person any
information of any kind — whether in documents, testimony, or any other form — provided in
discovery in the course of this litigation (“Discovery Material”) that is designated as “Confidential”
of “Confidential Attorney’ Eyes Only” pursuant to the terms of this Order shall not disclose such

Confidential Discovery Material to anyone else except as expressly permitted by this Order.
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 2 of 11

2. Any Pary may designate as “Confidential” such portion(s) of Discovery Material
that contains containing financial, banking or other commercial or personal information, including
but not limited to, information that a Party would not disclose to third-parties or that it would cause

third-parties to maintain in confidence pursuant to a Confidentiality Order. .

3. Any Party may be required in the future to produce in this action documents or
information containing Confidential Attorneys’ Eyes Only Discovery Material including those
disclosing trade secrets or other confidential business, technical, sales, marketing, financial
information, the dissemination of which could compromise bank or customer security or assets or
cause substantial competitive harm to Citibank or BPP in the marketplace or which would bring

harm and prejudice to Plaintiff.

4. Any Party or non-party may designate, at the time of production, any document,
portion of a document, or other discoverable information as “Confidential” or “Confidential
Attorneys’ Eyes Only.” Similarly, any Party or non-party may designate a deposition or any part
of a deposition as “Confidential” if it contains, discusses or otherwise discloses Confidential
Discovery Material. Similarly, any Party or non-party may designate a deposition or any part of a
deposition as “Confidential Attorneys’ Eyes Only” if it contains, discusses or otherwise discloses

Confidential Attorneys’ Eyes Only Discovery Material.

5. If any Party or non-party produces any Confidential Discovery Material or
Confidential Attorneys’ Eyes Only Discovery Material without the appropriate designation, that
Party or non-party may furnish a substitute copy properly designated along with written notice to
all Parties that such information is deemed Confidential or Confidential Attorneys’ Eyes Only. No
penalty shall be imposed upon a receiving Party who has disclosed a document that is subsequently
designated by the producing Party as Confidential or Confidential Attorneys’ Eyes Only if the

disclosure predates such designation.
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 3 of 11

6. With respect to the Confidential or Confidential Attorneys’ Eyes Only portion of any
Discovery Material other than deposition transcripts and exhibits, the Party or their counsel may
designate such portion as “Confidential” or “Confidential Attorneys’ Eyes Only by stamping or
otherwise clearly marking as “Confidential” or “Confidential Attorneys’ Eyes Only” the document or
protected portion of the document in a manner that will not interfere with legibility or audibility.
Deposition testimony may be designated as Confidential or Confidential Attorneys’ Eyes Only
either (i) on the record during the deposition or (ii) until seven (7) business days after receipt of the

deposition transcript.

7. At any time prior to the trial of this action, any Discovery Material inadvertently
produced without limitation may be designated by the producing person as Confidential by
informing all Parties in writing that the Discovery Materials should be treated as Confidential or

Confidential Attorneys’ Eyes Only under this Order.

8. Any Party receiving Confidential or Confidential Attorneys’ Eyes Only Discovery
Material shall not use such information for any purpose other than participation in the above-

captioned action.

9. No person subject to this Order other than the producing person shall disclose any of
the Discovery Material designated as Confidentialby the producing person to any other person,
except:

i) the Parties;

ii) in-house counsel and outside counsel retained specifically for this action, including any
paralegal, clerical, and other assistant employed by such in-house or outside counsel and

assigned to this matter;

iii) any non-party deposition witness called to testify or any witness whom counsel for a

Party in good faith believes may be called to testify at trial or deposition in this action,
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 4 of 11

pursuant to paragraph 11 below;

iv) any person retained by a Party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action,pursuant to paragraph 11

below;

v) court reporters/videographers engaged to transcribe depositions conducted in this

action;
vi) the Court and its support personnel; and
anyone else whom all Parties agree in writing may be shown Confidential Discovery
Material.
10. No person subject to this Order other than the producing person shall disclose any of

the Discovery Material designated as Confidential Attorneys’ Eyes Only by the producing person

to any other person, except:

i) in-house counsel and outside counsel retained specifically for this action, including any
paralegal, clerical, and other assistant employed by such in-house or outside counsel and

assigned to this matter;

ii) any non-party deposition witness called to testify or any witness whom counsel for a
Party in good faith believes may be called to testify at trial or deposition in this action,

pursuant to paragraph 12 below;

iii) any person retained by a Party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, pursuant to paragraph 12

below;

iv) court reporters/videographers engaged to transcribe depositions conducted in this

action;
v) the Court and its support personnel; and

vi) such other persons as disclosed and agreed in advance by all Parties to this Order in

writing pursuant to paragraph 12 below.
11. Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 9. iii. or 9.iv. above, such person shall be provided by counsel with a
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 5 of 11

copy of this Order and shall consent in writing to be bound by its terms by signing a Non-
Disclosure Agreement in the form attached to this Order. Such Party’s counsel
shall deliver copies of such signed Non-Disclosure
Agreement to counsel for the other Parties within five (5)
days of the Non-Disclosure Agreement’s execution. Counsel shall

retain each signed Non-Disclosure Agreement.

12. In the event that any Party wishes to show or provide Confidential Attorneys’ Eyes
Only Discovery Material to a person authorized pursuant to paragraph 10.ii, 10.iii or 10.vi, such
Party shall so advise counsel for the Party or non-party that produced such information no later
than seven (7) days prior to such disclosure. The Party may disclose such information to a person
authorized pursuant to paragraph 10.ii, 10.iii or 10.vi, provided that: (a) such person reads this
Order and consents in writing to be bound by its terms by signing a Non-Disclosure Agreement in
the form attached to this Order and (b) such Party’s counsel deliver copies of such signed Non-
Disclosure Agreement to counsel for such other Parties within one day of its execution and before
showing the Confidential Attorneys’ Eyes Only Discovery Material to a person authorized

pursuant to paragraph 10.ii, 10.iii or 10.vi.

13. Persons described in paragraphs 9 and 10 bound by this Order may not provide
copies of Confidential Discovery Material and/or Confidential Attorneys’ Eyes Only Discovery
Material to any individual or entity who has not complied with the provisions of paragraph 9 or 10.
Said persons may not possess Confidential Discovery Material and/or Confidential Attorneys’ Eyes
Only Discovery Material in any form after the final resolution of this action and shall destroy or
return all such Confidential Discovery Material and/or Confidential Attorneys’ Eyes Only
Discovery Material to counsel no later than fifteen (15) days after receiving written notice of the

final resolution of this action on the merits.
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 6 of 11

14. Only the persons in paragraph 9 and 10 may attend depositions where Confidential
or Confidential Attorneys’ Eyes Only Discovery Material shall be used or discussed. The Parties

designated experts shall only attend expert depositions.

15. All Confidential and/or Confidential Attorneys’ Eyes Only Discovery Material filed
with the Court, and all portions of pleadings, motions, or other papers filed with the Court that
disclose such Confidential Discovery Material, shall bear the appropriate legend described in
paragraph 6 on the cover page and shall be filed under seal in the manner provided by the United
State District Court for the Southern District of New York, including without limitation the Court’s

Electronic Case Filing Rules and Instructions.

16. Irrespective of any designation as Confidential, Confidential Discovery Material
does not include information which is (i) in the public domain, (ii) available on a non-confidential
basis or, (iii) becomes available on a non-confidential basis from a source other than the persons
subject to this Order, provided that such source is not known by the receiving Party to be bound by
any duty to the designating Party to keep such information confidential. Nothing contained herein
shall impose any restrictions on the use or disclosure by a Party or witness of documents or
information obtained lawfully by such Party or witness independently of the discovery proceedings
in this litigation, whether or not such documents or information are also obtained through

discovery proceedings in this litigation.

17. Any Party who objects to any designation of confidentiality may at any time prior to
the trial of this action serve upon counsel for the designating person a written notice stating with
particularity the material being challenged by bates stamp number (or otherwise with particularity)
and the grounds of the objection. If the Parties cannot reach a prompt agreement respecting the

objection, the challenging Party may seek a ruling from the Court for an order compelling the
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 7 of 11

lifting of such designation. Until the Court rules on such motion, the information, documents or
portions of documents designated Confidential or Confidential Attorneys’ Eyes Only shall retain
their designated status. If no such motion is filed, the information, documents or portions of

documents subject to the challenge shall retain their designation.

18. Nothing contained herein shall limit or be deemed to prejudice or waive the right of
any Party or non-party to seek relief at any time from any of the provisions of this Stipulation and
Order in general or as applied to any particular document, item of material or piece of information,
or to seek greater protections than are afforded by this Stipulation and Order in appropriate

circumstances.

19. Inadvertent failure to identify documents or things as Confidential or Confidential
Attorneys’ Eyes Only Discovery Material pursuant to this Order shall not constitute a waiver of
any otherwise valid claim for protection, so long as such claim is asserted within 15 days of the
discovery of the inadvertent failure. At such time, arrangements shall be made for the designating
Party to appropriately mark the information in accordance with this Order. The receiving Party
shall have no liability, under this Order or otherwise, for any disclosure of information contained
in documents or things not bearing a confidentiality legend occurring before the receiving Party

was placed on notice of the designating Party’s claims of confidentiality.

20. ‘Ifa Party receives a subpoena or a request from any person or entity for the
production of Confidential or Confidential Attorneys’ Eyes Only Discovery Material to the extent
permitted by law, the Party or non-party shall notify the Party that produced the designated
material in this litigation of the subpoena or request, in writing, within three business days of
receipt, to allow the producing Party or non-party the opportunity to object or respond to the

request or subpoena.
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 8 of 11

21. | Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

22. If, in connection with this litigation, a Party inadvertently discloses information
subject to a claim of attorney-client privilege or work-product protection (“Inadvertently Disclosed
Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture of any claim
of privilege or work-product protection with respect to the Inadvertently Disclosed Information and

its subject matter.

23. If a disclosing Party makes a claim of inadvertent disclosure, the receiving Party
shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed. A receiving Party may move the Court for an Order compelling production of the
Inadvertently Disclosed Information. The motion shall be filed under seal and shall not assert as a

ground for entering such an Order the fact or circumstances of the inadvertent production.

24. This Order shall survive the termination of the litigation. Within thirty (30) days of
the final disposition of this action, all Discovery Material designated as “Confidential,” or
“Confidential Attorneys’ Eyes Only,” including copies, shall either be returned promptly to the

producing person, or destroyed.

Notwithstanding the foregoing, any and all:

i) electronic versions of Discovery Material designated as “Confidential,” or
“Confidential Attorneys’ Eyes Only shall be destroyed by the non-

designating/receiving Party; and
Notwithstanding anything else in this Order, the Parties may retain copies of any Confidential or

Confidential Attorneys’ Eyes Only Discovery Material contained in any work product or court
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 9 of 11

submissions including declarations or affidavits, exhibits thereto, and memoranda of law. Such
persons shall not disclose such information except pursuant to this Stipulation and Order or
agreement with the Party producing such Confidential or Confidential Attorneys’ Eyes Only

Discovery Material.

25. This Order shall not be construed as an admission by any Party that any document or
other evidence is discoverable, relevant, or admissible or as a waiver of any right to object to the
discoverability, relevance, or admissibility of any document or other evidence. There are no
intended beneficiaries of this Stipulation and Order other than the Parties to this action and the

Court, and no other person shall acquire any right hereunder.

26. Disclosure of Confidential Discovery Material at trial or in any other proceeding in
these actions shall be allowed unless the Court orders otherwise. Disclosure of Confidential
Attorneys’ Eyes Only Discovery Material at trial or in any other proceeding in these actions shall be
made in camera unless the Court orders otherwise. Counsel for the Party that designated
information as Confidential or Confidential Attorneys’ Eyes’ Only shail be provided not less than
seven (7) days advance written notice should anyone seek to disclose Confidential or Confidential
Attorneys’ Eyes Only Discovery Material at trial or in any other proceeding in this action. Counsel
for the Party designating the information as Confidential or Confidential Attorneys’ Eyes Only shall

have the right to be heard by the Court on the issue of such disclosure of the information.

27. Any person bound by this Order shall be liable for the unauthorized dissemination
of Confidential or Confidential Attorneys’ Eyes Only Discovery Material, for any breach of the
terms of this Order, and for the costs and attorneys’ fees incurred by the Party that produced the
Confidential or Confidential Attorneys’ Eyes Discovery Material in connection with the

enforcement of the terms of this Order; and further, such persons hereby waive any opposition to
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 10 of 11

the granting of any injunctive or other relief as is necessary to remedy the breach of this Order.

28. This Confidentiality Stipulation shall be, and is hereby, adopted by the undersigned
attorneys, with or without Court signature, as an order of this Court, as though it were submitted to

the Court for signature, which shall be effective as of the date hereof.
29. This Confidentiality Stipulation may be signed in courterparts.

Dated: June iL 2019
New York, New York

         

 

 

PARKER HANSKI LLC ZEICHNER ELLMAN & KRAUSE
“eu b . / NN JU Y } Oe f ;
AA fdas “S / fo a f,

By: //- iC Anat Any
Glen Parker, Esq. Mf Bay). Glickman, EsQ.
Attorneys for Plaintiff , Attorneys for the defendants

1211 Avenue of the Americas
New York, New York 10036

40 Worth Street, 10th Floor
New York, New York 10013

 

Tel (212) 248-7400 Tel. (212) 826-5327
Fax (212) 248-5600 Fax (212) 753-0396
ghp@parkerhanski.com Bglickman@zeklaw.com

B ryan b Lesbach

KATHERINE POLK FAILLA, U.S.D.J.

SO ORDERED:

 
Case 1:18-cv-10994-KPF Document17 Filed 06/12/19 Page 11o0f11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee we ee ee x
STEVEN NACHSHEN,
1:18-cv-10994 (KPF)(SN)
Plaintiff,
-against- NON-DISCLOSURE
AGREEMENT
BPP ST OWNER LLC AND CITIBANK, N.A.
Defendants.
x
I, , acknowledge that J have read and understand

 

the Confidentiality Stipulation and Proposed Protective Order in this action (the “Order’’) and
agree to be bound by its terms. | agree that I will not disclose any Confidential Discovery
Material produced in this litigation to anyone other than for purposes of this litigation and that at
the conclusion of the litigation I will return all discovery information to the party or attorney
from whom I received it. By acknowledging these obligations under the Order, I understand that
I] am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising under this Non-Disclosure
Agreement and that my willful violation of any term of the Order could subject me to punishment

for contempt of Court.

Dated:

 
